                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

EDWARD ALLAN WATTS and LINDSAY LOPEZ                                                   PLAINTIFFS

v.                                        No. 2:19-cv-02066

SYDNEY ANN WATTS, et al.                                                             DEFENDANTS

                                     OPINION AND ORDER

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court has the obligation to screen any complaint

in which an individual has sought leave to proceed IFP. On review, the Court is to dismiss the

complaint, or any portion of the complaint, that is frivolous, malicious, or fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).

       Plaintiffs Edward Allan Watts and Lindsay Lopez filed a complaint against seven

defendants, Sydney Watts, Stuart Watts, the Fort Smith Police Department, the City of Fort Smith,

Prosecuting Attorney Daniel Shue, Kristopher Koelemay, and Brian Lee Watts alleging a variety

of federal statutory violations including violations of the Fair Housing Act, § 1983, RICO, federal

criminal statutes, and state law contract claims. Watts et al. v. Watts et al., 2:19-cv-02010 (W.D.

Ark.). On March 18, 2019, the Court entered an order denying the Plaintiffs’ motion to proceed

IFP and dismissing Plaintiffs’ claims without prejudice noting that many of the Plaintiffs claims

are time-barred or have no basis in law or fact. Id., Doc. 19. Plaintiffs then filed the instant action

adding twenty-one new Defendants including Wal-Mart Stores Inc., Barnes and Noble Inc., the

British Broadcasting Corporation, and Arkansas Attorney General Leslie Rutledge, but alleging

largely the same facts as the case before. Plaintiffs again allege § 1983 violations, RICO

violations, state law contract claims and violations of the Fair Housing Act. Plaintiffs also allege

Wire Fraud, Trademark Infringement, and violations of the First, Fourth, Fifth, Eighth, and

                                                  1
Fourteenth Amendments of the United States Constitution.

        A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A complaint fails to state a claim upon which relief may be granted if

it does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded . . . to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).

        This Court has already ruled on Plaintiffs’ 42 U.S.C. § 1983 claim and their 18 U.S.C. §§

1962 and 1964 claims in the Plaintiffs first case filed in this Court. As a result, the Court adopts

its previous analysis and finds that these claims fail to state a cognizable claim upon which relief

can be granted.     The Court has reviewed the Plaintiffs’ complaint and numerous supporting

documents filed in this action. After review, the Court finds that Plaintiffs claims alleging Wire

Fraud under 18 U.S.C. § 1343, Equal Rights violations under 42 U.S.C. § 1981, Public

Discrimination under 42 U.S.C. § 2000(d), Trademark Infringement under 15 U.S.C. § 1125, and

constitutional violations under the First, Fourth, Fifth, Eighth, and Fourteenth Amendments are

frivolous because they lack basis in law or fact. Plaintiffs’ claim for breach of contract under Ark.

Code Ann. § 16-56-111 is not a claim over which this Court has original jurisdiction and this Court

will decline supplemental jurisdiction for any state claims pursuant to 28 U.S.C. § 1367(3).

        IT IS THEREFORE ORDERED that Plaintiffs’ Complaint is DISMISSED WITH

PREJUDICE. Because Plaintiffs’ complaint fails to allege meritorious claims, their Applications



                                                   2
for IFP (Doc. 6; Doc. 7) are DENIED as MOOT. Judgment will be entered separately.

      IT IS SO ORDERED this 14th day of June, 2019.


                                                       /s/P. K. Holmes, III
                                                       P.K. HOLMES, III
                                                       U.S. DISTRICT JUDGE




                                            3
